DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VII, Claim 43, and Species B in the reply filed on 2/2/2021 is acknowledged.
In view of the claim amendments filed 2/2/2021 concurrently with the response to the restriction requirements, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international 
The listing of references in the specification (page 3) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top layer comprising “one or more container with [a] raised rim” (claim 14) and “intervening sidewall” (claim 43) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” in line 1 and “are provided” in the last line should be deleted as being implied phrases and not .  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 14, 22, 23, and 25 are objected to because of the following informalities:  “with raised” in claim 14, line 2 should be amended to recite –with a raised--; “layers and” in claim 22, line 3 should be –layers, and--; “top, bottom” in claim 23, line 2 should be –top layer, bottom--; “side wall” I claim 23, line 2 should be –sidewall--; and “placing soaker” in claim 25, line 2 should be amended to recite –placing a soaker--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, 22, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the perforations" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
or micro-spray emitters,” in line 2, and also “the soaker hose and the emitters” in line 3, therefore rendering the claim indefinite because it is unclear as to whether both the soaker hose and emitters are required, or whether they are claimed in the alternative. Because Applicants’ Specification does not disclose the use of a soaker hose and emitter together, the claim will be interpreted as best understood to require those irrigation types in the alternative.
Claim 26 recites the limitation "the soaker hose, drip emitters or micro-spray emitters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 8-14, 19, 21, and 38-44 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang et al., U.S. Patent Application Publication No. 2014/0230322 A1 (hereinafter Zhang; cited on PTO-892 mailed 11/2/2020).
Re Claim 43, Zhang discloses a method of stabilizing soil moisture in expansive or other soil (see, e.g., Abstract and paragraphs [0035] and [0100]), comprising placing a soil moisture stabilization mat on the soil (see id. and paragraphs [0089], [0092], and [0100]-[0101]), wherein the soil moisture stabilization mat comprises:
A top layer (“top cover plate” or “top cover layer;” see figure 7 and paragraphs [0093] and [0172]) having a first perimeter edge (see id.);
A water-permeable bottom layer (see figure 7 and paragraphs [0093] and [0174]), having a second perimeter edge (see id.) affixed either directly to the first perimeter edge, or indirectly to the first perimeter edge via an intervening sidewall (see figure 7 and paragraph [0179]); and
A water-absorbing and releasing center layer (“center layer;” see id. and paragraph [0173]) disposed between the top and bottom layers (see figure 7 and paragraphs [0172]-[0174]) and comprising superabsorbent particles. See id.
Re Claim 2, Zhang discloses that the superabsorbent particles are free to move within the section having superabsorbent particles, or are not free to move within the section having superabsorbent particles. See id., noting that the particles of Zhang must either be free to move or otherwise not free to move.
Re Claim 8, Zhang discloses that the top layer reduces or prevents evaporative water loss from the center layer. See paragraphs [0175] and [0180].
See paragraphs [0030], [0070], [0092], and [0176].
Re Claim 10, Zhang discloses that the top layer further comprises one or more perforations, funnel, hole opening, channel, seam, or a combination of two or more thereof (see figure 7 and paragraphs [0030], [0092], and [0176]), to permit one or more of atmospheric water, dew, rainwater, applied water, or a combination of two or more thereof to penetrate into the center layer. See id. and paragraphs [0030], [0070], and [0092].
Re Claim 11, Zhang discloses that the top layer is flexible. See paragraph [0176], noting that at least polyethylene film or laminate is flexible.
Re Claim 12, Zhang discloses that the top layer is flexible (see id., noting that at least polyethylene film or laminate is flexible) and is made of fabric, woven material, non-woven material, film, plastic, laminate, sheeting, polymer, or a combination of two or more thereof. See id.
Re Claim 13, Zhang discloses that the top layer is polypropylene, polyethylene, polyvinylchloride, polyester, polyurethane, polylactic acid, acrylic, rubber, rayon, cellulose, cotton, burlap, canvas, hemp, paper, biodegradable, biomaterial, bio-based plastic, processed bio-based material, reclaimed plastic, recycled plastic, recycled diaper, recycled rubber, wood, bamboo, agricultural residue, natural weed control fabric, mulch film, WeedGuardPlus® mulch film, biodegradable paper weed barrier, biodegradable natural weed barrier fabric, biodegradable mulch weed barrier, weed barrier film, weed barrier fabric, polylactic acid fabric, plant-based fiber, seed See id.
Re Claim 14, Zhang discloses that the top layer further comprises one or more containers with a raised rim that can be in form of a funnel, tray, pan, dish, channel, slot, or a combination of two or more thereof (see figure 7 and paragraphs [0030], [0092], and [0176]), to collect one or more of atmospheric water, dew, rainwater, applied water, or a combination of two or more thereof before it penetrates into the center layer through the perforations. See id. and paragraphs [0030], [0070], and [0092].
Re Claim 19, Zhang discloses that the superabsorbent particles comprise polyacrylic acid polymer, polyacrylate polymer, starch-grafted polymer, polyacrylamide, ethylene maleic anhydride polymer, carboxymethylcellulose, polyvinyl alcohol, polyethylene oxide, starch grafted copolymer of polyacrylonitrile, Group IA salt of polyacrylic acid, copolymer of two or more thereof, bio-based super absorbent polymer TryEco Agrisorb™, starch-based super absorbent polymer, cellulose-based super absorbent polymer, biodegradable superabsorbent polymer, superabsorbent cellulosic hydrogel, or any combination thereof. See paragraph [0129].
Re Claim 21, Zhang discloses that the first and second perimeter edges are affixed via sewing, heat-sealing, friction-welding, laser-welding, ultrasonic-welding, induction-welding, radio-frequency-welding, heat-bonding, adhesive, solvent-welding, stapling, or a combination of two or more thereof. See paragraphs [0097] and [0179].
see paragraphs [0030], [0097], and [0178]), to permit the release of water from the center layer. See id. and figure 7.
Re Claim 39, Zhang discloses that the bottom layer is flexible. See paragraph [0178].
Re Claim 40, Zhang discloses that the bottom layer is flexible (see id.) and is made of fabric, woven material, non-woven material, film, plastic, laminate, sheeting, polymer, or a combination of two or more thereof. See id.
Re Claim 41, Zhang discloses that the bottom layer is polypropylene, polyethylene, polyvinylchloride, polyester, polyurethane, polylactic acid, acrylic, rubber, rayon, cellulose, cotton, burlap, canvas, hemp, paper, biodegradable, biomaterial, bio-based plastic, processed bio-based material, reclaimed plastic, recycled plastic, recycled diaper, recycled rubber, wood, bamboo, agricultural residue, natural weed control fabric, mulch film, WeedGuardPlus® mulch film, biodegradable paper weed barrier, biodegradable natural weed barrier fabric, biodegradable mulch weed barrier, weed barrier film, weed barrier fabric, polylactic acid fabric, plant-based fiber, seed hairs, cotton, stem fiber, bast fiber, flax, straw, hemp, leaf fiber, sisal, husk fiber, coconut fiber, com fiber, animal-based fiber, wool, hair, secretion fiber, silk, aspen wood fiber, linen, wool, cashmere, jute, abaca, coir, flax, ramie, sisal, mohair, camel hair, angora wool, alpaca wool, straw, or a combination of two or more thereof. See id.
Re Claim 42, Zhang discloses the sidewall. See paragraph [0179].
see paragraphs [0003], [0029], [0034]-[0035], [0046], [0052], [0101]-[0102], [0105], and [0111]; see also Spec. at 11:1-5 and the last paragraph on page 2, disclosing that the use of the mat in near the infrastructure is what reduces the claimed occurrence of damage) located in or on the ground (green roofs, houses, greenhouses, and farms are all located in or on the ground), wherein the soil is near, around or above the infrastructure. See paragraphs [0003], [0029], [0034]-[0035], [0046], [0052], [0101]-[0102], [0105], and [0111].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 43 above, and further in view of Lowe, U.S. Patent Application Publication No. 2007/0144065 A1.
Re Claim 22, as best understood (see 112(b) rejection above), Zhang teaches that the mat is configured to an irrigation system via a hose connector. See paragraph [0177]. Zhang is silent as to the remaining features.
Lowe, similarly directed to an irrigation mat (see Abstract), teaches that it is known in the art to have the mat comprise sections of soaker hose, drip emitters, or micro-spray emitters (12, 30; see paragraphs [0017] and [0048]) inserted in between top (14) and bottom (54) layers of the mat (see figure 6), and wherein the soaker hose or emitters are configured to connect to an irrigation system (16, 34, 22; see figure 1 and paragraph [0055]) via a hose connector (18, 20, and/or 36). See figure 2 and paragraphs [0047] and [0056].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Zhang to have the mat comprise sections of soaker hose, drip emitters, or micro-spray emitters inserted in between the top and bottom layers, and wherein the soaker hose or emitters are configured to connect to an irrigation via the hose connector, as taught by Lowe, in order to use a type of automatic See Lowe at paragraph [0033].
Re Claim 23, Zhang as modified by Lowe teaches that the hose connector is attached to the top layer, bottom layer, or the side wall (see Zhang at paragraph [0177]; Lowe at paragraphs [0053] and [0073]) via sewing, heat-sealing, friction-welding, laser-welding, ultrasonic-welding, induction-welding, radio-frequency-welding, heat-bonding, adhesive, solvent-welding, stapling, or a combination of two or more thereof. See Lowe at paragraphs [0053], [0056], and [0073].
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 43 above, and further in view of Grossman, U.S. Patent No. 9,629,313 B1.
Re Claim 25, Zhang is silent as to the claim limitations.
Grossman, similarly directed to an irrigation mat (302; see figure 3, 4:57-5:25, and 12:33-37), teaches that it is known in the art to place a soaker hose, drip emitters, or micro-spray emitters (see 8:25-49, 8:65-67, and 12:43-52) on top of the mat. See figure 3 and 13:10-18.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Zhang to comprise placing a soaker hose, drip emitters, or micro-spray emitters on top of the mat, as taught by Grossman, in order to deliver water downwardly to the mat in a conventional manner for soaker hoses and drip or spray emitters, so as to effectively permeate into the center layer for retention.
Re Claim 26, Zhang is silent as to the claim limitations.
see figure 3, 4:57-5:25, and 12:33-37), teaches that it is known in the art to mat comprise a soaker hose, drip emitters, or micro-spray emitters (see figure 3, 8:25-49, 8:65-67, and 12:43-52), wherein the soaker hose, drip emitters, or micro-spray emitters are part of an automatic irrigation system (see Abstract and figure 21) that is electronically controlled (see, e.g., 9:20-23, 31:27-32, and 36:52-60) based on the soil moisture level. See figure 21, 36:60-63, 38:23-25, 38:39-48, 38:58-64, and 39:1-10.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Zhang to comprise the mat comprising a soaker hose, drip emitters, or micro-spray emitters that are part of an automatic irrigation system that is electronically controlled based on the soil moisture level, as taught by Grossman, in order to use a type of conventional irrigation means known for efficiency and minimizing evaporation of water, and to automate watering of the mat and of plants as the mat becomes dry or wetted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642